PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/606,348
Filing Date: 18 Oct 2019
Appellant(s): LUDWIG et al.



__________________
Ronald E. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues on page 5 of the Brief against the 35 U.S.C. § 103 rejection of independent claim 17 and dependent claims 20 and 23 that there is no reason or motivation to modify or replace the first and second valves of the primary reference (Chappell AU 5781980) with Steele’s (US 2016/0297571) type of valve due to Steele’s “complex design”.
	Steele discloses a valve (20) with a bubble-shaped gas-filled protruding closure device, similar to Appellant’s claimed structure and it would have been obvious to substitute Chappell’s valves with Steele’s type of valve since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results that the substituted first and second valves would control flow.
	The Appellant 	argues on page 6 of the Brief against the 35 U.S.C. § 103 rejection of independent claim 24 and dependent claims 25-27 that second valve (3) of the primary reference (Koester DE 1017080) may not be a valve and even if it is, cannot be modified by Steele’s (US 2016/0297571) type of valve due to incompatible geometry.
	Firstly, Koester explicitly states “3 the outlet opening designed as an outlet valve” in paragraph [0013].

	Therefore, it would have been obvious to substitute Koester’s valves with Steele’s type of valve since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results of selective product passage upon application of adequate pressure to the dispensing member.
	The Appellant argues on page 7 of the Brief in regards to the 35 U.S.C. § 103 rejection of dependent claim 27 in view of Perell that Perell does not remedy the deficiencies of the combination of Koester and Steele, as applied to claim 24.  Perell was used to modify Koester and Steele with a teaching of a peel seal on the sealing lip which has no effect on Steele’s modification of Koester.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        12 November 2022

Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753        
                                                                                                                                                                                                /PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an